EXHIBIT 10.02
 
THIS NOTE AND THE SECURITIES ISSUABLE UPON THE CONVERSION HEREOF OR IN
CONNECTION HEREWITH HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), OR REGISTERED UNDER ANY STATE SECURITIES
LAWS. THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED, HYPOTHECATED, OR
OTHERWISE TRANSFERRED EXCEPT PURSUANT TO (A) AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, (B) AN OPINION OF COUNSEL
SATISFACTORY TO THE BORROWER THAT REGISTRATION IS NOT REQUIRED UNDER THE
SECURITIES ACT, OR (C) AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT
PROVIDED BY RULE 144 THEREUNDER (IF AVAILABLE), IN EACH OF CASES (A) THROUGH (C)
IN ACCORDANCE WITH ANY APPLICABLE STATE SECURITIES LAWS OF ANY STATE OF THE
UNITED STATES.
 
CGSI GLOBAL PROMISSORY NOTE
 
$
500,000  
December 7, 2006



FOR VALUE RECEIVED, Capital Growth Systems, Inc., a Florida corporation (the
“Borrower”), hereby promises to pay to the order of Thomas Hudson (the
“Lender”), the principal sum of Five Hundred Thousand ($500,000), together with
interest thereon from the date of this Promissory Note (the “Note”). Simple
interest shall accrue on the principal balance of this Note at eight percent
(8%) per annum. The principal and accrued interest shall be due and payable by
the Borrower on the Maturity Date. Following the Maturity Date the principal
balance of this Note shall bear simple interest at ten percent (10%) per annum.
 
This Note is one of the Notes issued pursuant to the Global Bridge Note Purchase
Agreement dated as of November 30, 2006, pursuant to which this form of Note is
attached as an exhibit (“Purchase Agreement”), and capitalized terms not defined
herein shall have the meaning set forth in the Purchase Agreement.
 
1. Payment. All payments shall be made in lawful money of the United States of
America at the principal office of the Borrower, or at such other place as the
holder hereof may from time to time designate in writing to the Borrower.
Payment shall be credited first to Costs (as defined below), if any, then to
accrued interest due and payable and any remainder applied to principal.
Prepayment may be made in whole or part without penalty, and the Company shall
fund prepayments as provided for in the Purchase Agreement. In connection with
the delivery, acceptance, performance or enforcement of this Note, the Borrower
hereby waives demand, notice, presentment, protest, notice of dishonor and other
notice of any kind, and asserts to extensions of the time of payment, release,
surrender or substitution of security, or forbearance or other indulgence,
without notice. The Borrower agrees to pay all amounts under this Note without
offset, deduction, claim, counterclaim, defense or recoupment, all of which are
hereby waived.
 
2. Amendments and Waivers; Resolutions of Dispute; Notice. The amendment or
waiver of any term of this Note, the resolution of any controversy or claim
arising out of or relating to this Note and the provision of notice shall be
conducted pursuant to the terms of the Purchase Agreement.
 
B-1

--------------------------------------------------------------------------------


 
3. Successors and Assigns. This Note applies to, inures to the benefit of, and
binds the successors and assigns of the parties hereto; provided, however, that
the Borrower may not assign its obligations under this Note without the written
consent of the Servicer or Majority Note Holders and the Lender may not, without
the written consent of the Borrower (which shall not be unreasonably withheld),
assign all or any portion of this Note to any person or entity. Any transfer of
this Note may be effected only pursuant to the Purchase Agreement and by
surrender of this Note to the Borrower and reissuance of a new note to the
transferee, who agrees in writing in form satisfactory to Lender to be bound by
the terms of the Purchase Agreement. The Lender and any subsequent holder of
this Note receives this Note subject to the foregoing terms and conditions, and
agrees to comply with the foregoing terms and conditions for the benefit of the
Borrower and any other Lenders.
 
4. Officers and Directors not Liable. In no event shall any officer or director
of the Borrower or Servicer be liable for any amounts due and payable pursuant
to this Note.
 
5. Expenses. The Borrower and hereby agrees, subject only to any limitation
imposed by applicable law, to pay all expenses, including reasonable attorneys’
fees and legal expenses, incurred by the holder of this Note (“Costs”) in
endeavoring to collect any amounts payable hereunder which are not paid when
due, whether by declaration or otherwise. The Borrower agrees that any delay on
the part of the holder in exercising any rights hereunder will not operate as a
waiver of such rights. The holder of this Note shall not by any act, delay,
omission or otherwise be deemed to have waived any of its rights or remedies,
and no waiver of any kind shall be valid unless in writing and signed by the
party or parties waiving such rights or remedies.
 
6. Governing Law. This Note shall be governed by and construed under the laws of
the State of Illinois as applied to other instruments made by Illinois residents
to be performed entirely within the State of Illinois. Any dispute with respect
to this Note shall be litigated in the state or federal courts situated in Cook
County, Illinois.
 
7. Approval. The Borrower hereby represents that it has approved the Borrower’s
execution of this Note based upon a reasonable belief that the principal
provided hereunder is appropriate for the Borrower after reasonable inquiry
concerning the Borrower’s financing objectives and financial situation. In
addition, the Borrower hereby represents that it intends to use the principal of
this Note primarily for the operations of its business, and not for any
personal, family or household purpose.
 
IN WITNESS WHEREOF, the Borrower has executed this Note on the day and year
first above written.


 
 
CAPITAL GROWTH SYSTEMS, INC.
 
 
 
 
 
By:
/s/ Thomas Hudson
 
 
Its:
Chief Executive Officer


B-2

--------------------------------------------------------------------------------


 
Schedule to Exhibit 10.02


The agreements listed below are substantially identical to this exhibit and are
not being filed separately as exhibits pursuant to Rule 12b-31 promulgated under
the Exchange Act.


Thomas Hudson IRA
$500,000
December 11, 2006
Michael Balkin
$400,000
December 11, 2006
David Lies
$2,000,000
December 11, 2006
Alex Meruelo Living Trust
$1,300,000
December 11, 2006



 
B-3

--------------------------------------------------------------------------------

 